PER CURIAM
Petitioner seeks judicial review of an order of the Board of Parole and Post-Prison Supervision establishing conditions for his parole. Because petitioner has exhausted his administrative remedies, we have jurisdiction to review the order. Owens v. Board of Parole, 113 Or App 507, 510, 834 P2d 547 (1992).
Petitioner challenges the condition barring him from entering or residing in Polk or Yamhill counties during the period of parole supervision. We conclude that the Board erred in imposing that condition.
Although we assume that the Board’s purpose was the protection of the public, the condition is broader than necessary to accomplish the purposes of protecting the public and reforming petitioner. ORS 137.540(2). The Board did not require the geographical restriction in its initial order. It was added by subsequent Board action. No reason was given for the modification. The protective concern was addressed in the parole condition that petitioner not have any contact with the victim or the victim’s family. On this record, because there is no showing that petitioner poses a potential threat not already addressed by other parole conditions, the restriction is unnecessarily broad. Owens v. Board of Parole, supra, 113 Or App at 511-12. See also State v. Ferre, 84 Or App 459, 461-62, 734 P2d 888 (1987).
Condition of parole prohibiting petitioner from entering or residing in Polk or Yamhill counties vacated; otherwise affirmed.